Case 1:18-cv-00088-LPS Document 661 Filed 01/22/20 Page 1 of 2 PageID #: 27234


                         MORRIS, NICHOLS, ARSHT                &   TUNNELL      LLP

                                        1201 N ORTH M ARKET S TREET
                                               P.O. B OX 1347
                                    W ILMINGTON , D ELAWARE 19899-1347

                                                (302) 658-9200
                                             (302) 658-3989 FAX

MEGAN E. DELLINGER
(302) 351-9366
mdellinger@mnat.com


                                              January 22, 2020

                                                           VIA E-FILING AND HAND DELIVERY

The Honorable Leonard P. Stark
U.S. District Court for the
 District of Delaware
844 North King Street
Wilmington, DE 19801

          Re:         H. Lundbeck A/S v. Apotex Inc. et al., C.A. No. 18-088 (consolidated) (LPS)

Dear Chief Judge Stark:
       The parties in the above-referenced matter write to request the scheduling of a discovery
conference pursuant to Paragraph 8.m of the Scheduling Order, to address disputes related to
deposition of Defendants Zydus Pharmaceuticals (USA) Inc. (“Zydus”) and Cadila Healthcare
Ltd. (“Cadila”) (collectively, “Defendants” or “Zydus”)’s witnesses pursuant to Federal Rule of
Civil Procedure 30(b)(6), and Zydus’s objections and responses to certain interrogatories served
by Plaintiffs.
       Counsel for the parties held verbal meet and confers by telephone on December 27,
January 3, and January 14. The following attorneys participated in those meet and confers:
          For Plaintiffs:

                      Delaware Counsel: Megan Dellinger of Morris, Nichols, Arsht & Tunnell LLP
                      Lead Counsel: Einar Stole (January 3), Brianne Bharkhda (December 27 and
                      January 14), Allison Schmitt, and Taylor Kelson of Covington & Burling LLP

          For Defendants:

                      Delaware Counsel: Jack Phillips of Phillips, Goldman, McLaughlin, and Hall
                      P.A.
                      Lead Counsel: Tim Peterson (December 27), David Abramowitz (January 3 and
                      January 14) and Christopher Cassella of Locke Lord, LLP
Case 1:18-cv-00088-LPS Document 661 Filed 01/22/20 Page 2 of 2 PageID #: 27235

The Honorable Leonard P. Stark
January 22, 2020
Page 2

       The disputes requiring judicial attention concern:
           1. Whether relief is warranted where Zydus seeks to designate Chintan Dholakia, an
              Indian national whose U.S. visa expired in December 2019, as a Rule 30(b)(6)
              witness, but Zydus does not agree to present Mr. Dholakia for deposition in the
              United States, when he has been offered by video or another location where he
              can be presented in person.
           2. Whether Zydus should be compelled to designate and prepare a witness in
              response to the full scope of Plaintiffs’ Rule 30(b)(6) Topics Nos. 1, 2, 4, 8, 11,
              24–26, 29, 31–35, 37, 44, 47, 54, and 57–60.
           3. Whether Zydus should be compelled to supplement its responses to Plaintiffs’
              Interrogatory Nos. 1–4, 6–11, 13–18, and 21–25.1


                                             Respectfully,

                                             /s/ Megan E. Dellinger

                                             Megan E. Dellinger (#5739)


MED/lo
cc:  Clerk of the Court (Via Hand Delivery)
     All Counsel of Record (Via CM/ECF and E-Mail)




1
  Zydus does not agree this is an appropriate dispute to bring before the Court, as fact discovery
has closed except for document production that has been Ordered by the Court and the
completion of already noticed depositions. Plaintiffs believe that this dispute is timely, as it
follows from discovery responses Zydus served on Plaintiffs prior to the end of fact discovery
(including discovery responses served by Zydus on December 20, 2019, the original close of fact
discovery).
